
	

113 HR 993 : Fruit Heights Land Conveyance Act
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 993
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 12, 2013
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To provide for the conveyance of certain
		  parcels of National Forest System land to the city of Fruit Heights,
		  Utah.
	
	
		1.Short titleThis Act may be cited as the
			 Fruit Heights Land Conveyance
			 Act.
		2.DefinitionsIn this Act:
			(1)CityThe
			 term City means the city of Fruit Heights, Utah.
			(2)MapThe
			 term map means the map entitled Proposed Fruit Heights City
			 Conveyance and dated September 13, 2012.
			(3)National Forest
			 System landThe term National Forest System land
			 means the approximately 100 acres of National Forest System land, as depicted
			 on the map.
			(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			3.Conveyance of
			 certain land to the city of Fruit Heights, Utah
			(a)In
			 generalThe Secretary shall
			 convey to the City, without consideration, all right, title, and interest of
			 the United States in and to the National Forest System land.
			(b)Survey
				(1)In
			 generalIf determined by the Secretary to be necessary, the exact
			 acreage and legal description of the National Forest System land shall be
			 determined by a survey approved by the Secretary.
				(2)CostsThe
			 City shall pay the reasonable survey and other administrative costs associated
			 with a survey conducted under paragraph (1).
				(c)EasementAs
			 a condition of the conveyance under subsection (a), the Secretary shall reserve
			 an easement to the National Forest System land for the Bonneville Shoreline
			 Trail.
			(d)Use of national
			 forest system landAs a
			 condition of the conveyance under subsection (a), the City shall use the
			 National Forest System land only for public purposes.
			(e)Reversionary
			 InterestIn the quitclaim
			 deed to the City for the National Forest System land, the Secretary shall
			 provide that the National Forest System land shall revert to the Secretary, at
			 the election of the Secretary, if the National Forest System land is used for
			 other than a public purpose.
			
	
		
			Passed the House of
			 Representatives June 11, 2013.
			Karen L. Haas,
			Clerk
		
	
